In a proceeding pursuant to CPLR 7503 to stay arbitration of an uninsured motorist claim, Arelis Jorge, Elba Jorge, and Elvin Jorge appeal from an order of the Supreme Court, Westchester County (Friedman, J.), dated April 27, 2001, which granted the petition upon their default in appearing.
Ordered that the appeal is dismissed, with one bill of costs to the respondents appearing separately and filing separate briefs.
It is undisputed that the appellants failed to appear at the framed-issue hearing to determine whether the alleged offending vehicle was insured at the time of the accident. Since no appeal lies from an order entered upon the default of the appealing parties, the appeal must be dismissed (see CPLR 5511; Matter of State Farm Ins. Co. v Eagle Ins. Co., 266 AD2d 397; Matter of Aetna Cas. & Sur. Co. v Serrano, 181 AD2d 731). Altman, J.P., S. Miller, McGinity, Schmidt and Rivera, JJ., concur.